UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

LAFAYETTE DIVISION
UNITED STATES OF AMERICA CASE NO. 6:14-CR-00203-03
VERSUS JUDGE DRELL
ANITA DESORMEAUX (03) MAGISTRATE JUDGE HANNA
JUDGMENT

Before the court is the Report and Recommendation (Doc. 609) of the magistrate judge,
recommending dismissal of the motion under Fed. R. Crim. P. 60(b) filed by defendant, Anita
Desormeaux, (Doc. 589). After de novo review of the entire record in this case, noting the absence
of any objections filed in response to the report and recommendation, the court finds that the
Report and Recommendation comports with applicable law and jurisprudence and its proposed
findings are correct. It is, therefore,

ORDERED that the Report and Recommendation is ADOPTED by this court and,
accordingly it is further

ORDERED, ADJUDGED and DECREED that defendant’s instant motion pursuant to Fed.
R. Crim. P. 60(b) is DENIED and DISMISSED with prejudice.

” THUS DONE AND SIGNED at Alexandria, Louisiana this 1S iy of January, 2020.

 

UNITED STATES DISTRICT COURT

 
